DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated April 19th, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2-8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 2, the limitation “provides a choice of wide angle, normal, and zoom images of the object space” is unclear and renders the claim indefinite. Specifically, it is unclear what degree of magnification or field of view, or other optical properties, is required to qualify an image as wide angle, normal, or zoom. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “provides a choice of image of the object space”. 
Regarding claim 3, the limitation “wherein at least one surface of at least one of the free form lenses is double symmetry” is unclear and renders the claim indefinite. Specifically it is generally unclear what “one surface . . . is double symmetry” means here. Accordingly, for the purpose of examining the claims currently pending this limitation will be interpreted to mean “wherein at least one surface of at least one of the free form lenses has a shape”. 
Regarding claim 4, the limitation “the Z-sag of at least one surface of at least one of the free form lenses is defined by an Extended XY polynomial” is unclear and renders the claim indefinite. Specifically, it is unclear what a Z-sag is, as this is not defined in the specification and it is unclear if this is a physical parameter or an optical parameter, further it is unclear what exactly the “extended xy polynomial” is here as this does not appear to limit the optical structure of the device as claimed. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the shape of at least one surface of at least one of the free form lenses can be defined mathematically”. 
Regarding claim 5, the limitation “the Z-sag of at least one surface of at least one of the free form lenses is defined by a Zernike polynomial” is unclear and renders the claim indefinite. Specifically, it is unclear what a Z-sag is, as this is not defined in the specification and it is unclear if this is a physical parameter or an optical parameter, further it is unclear what exactly the “Zernike polynomial” is here as this does not appear to limit the optical structure of the device as claimed. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the shape of at least one surface of at least one of the free form lenses can be defined mathematically”. 
Regarding claim 6, the limitation “the Z-sag of at least one surface of at least one of the free form lenses is defined by one of a group comprising double symmetry, Extended XY polynomial, and Zernike polynomial” is unclear and renders the claim indefinite. Specifically, it is unclear what a Z-sag is, as this is not defined in the specification and it is unclear if this is a physical parameter or an optical parameter, further it is unclear what exactly the “double symmetry, extended xy polynomial, and Zernike polynomial” is here as this does not appear to limit the optical structure of the device as claimed. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the shape of at least one surface of at least one of the free form lenses can be defined mathematically”. 
Regarding claims 7 and 8, the limitations “at least one Alvarez pair” are unclear and render the claims indefinite. Specifically, it is generally unclear what an Alvarez pair is here, as this does not appear to be defined in the claims or the specification. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “at least one optical element”. 

Regarding claim 10, this limitation depends on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labaziewicz (US 2006/0187311 A1) in view of Hou et al. (US 2016/0018626 A1).
Regarding claim 1, Labaziewicz teaches a lens array for a multi-camera optical system comprising 
	a center lens system configured to provide a center image of an object space onto a center sensor associated with the center lens system, a left lens system configured to provide a left image of an object space onto a left sensor associated with the left lens system, and a right lens system configured to provide a right image of an object space onto a right sensor associated with the right lens system (See, e.g., first zoom lens 3, second zoom lens 4, and wide angle lens 2 corresponding to sensors 14, 16, and 12, in Fig. 10C and paragraph [0052] respectively. Note that they are center/left/right insofar as parts of each sensor/lens are located at positions that meet these limitations, as shown in Fig. 10C).
	Labaziewicz lacks an explicit disclosure of the left lens system comprising at least one free form lens such that the left image is an off-axis image and the right lens system comprising at least one free form lens such that the right image is an off-axis image.
	However, in an analogous optical field of endeavor Hou teaches the use of a free form lens in a zoom lens system (See, e.g., at least Fig. 4A which shows various free form lenses in a zoom lens system, as explained in paragraphs [0072]-[0073]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the center, left, and right lens systems of Labaziewicz to include a free form lens element as taught by Hou for the purpose of reducing the form factor of the device (See, e.g., paragraph [0012] of Hou which explains this advantage of the free form elements of Hou) Note that as modified, the left and right images would at least be “off-axis” relative to the optical axis of the center image meeting this limitation. 
Regarding claim 2, Labaziewicz teaches a multi-camera optical system comprising 
	a center camera comprising a center lens system and a center sensor configured to provide a center image of an object space, a left camera comprising a left lens system and a left sensor configured to provide a left image of an object space, and a right camera comprising a right lens system and a right sensor configured to provide a right image of an object space (See, e.g., wide angle lens 2, first zoom lens 3, and second zoom lens 4 corresponding to sensors 12, 14, and 16, in Fig. 10C and paragraph [0052] respectively. Note that they are center/left/right insofar as parts of each sensor/lens are located at positions that meet these limitations, as shown in Fig. 10C), 
	wherein a selection of different combinations of left, center and right images provides a choice of wide angle, normal, and zoom images of the object space (See, e.g., Fig. 10C and note that in light of the 112 rejection above this limitation is met).
	Labaziewicz lacks an explicit disclosure of the left lens system comprising at least one free form lens such that the left image is an off-axis image and the right lens system comprising at least one free form lens such that the right image is an off-axis image.
	However, in an analogous optical field of endeavor Hou teaches the use of a free form lens in a zoom lens system (See, e.g., at least Fig. 4A which shows various free form lenses in a zoom lens system, as explained in paragraphs [0072]-[0073]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right zoom lens systems of Labaziewicz to include a free form lens element as taught by Hou for the purpose of reducing the form factor of the device (See, e.g., paragraph [0012] of Hou which explains this advantage of the free form elements of Hou) Note that as modified, the left and right images would at least be “off-axis” relative to the optical axis of the center image meeting this limitation.
Regarding claim 3, Labaziewicz in view of Hou teaches the device set forth above and further teaches wherein at least one surface of at least one of the free form lenses is double symmetry (Note that this limitation is met in light of the 112 rejection above because the lenses have a shape).
Regarding claim 4, Labaziewicz in view of Hou teaches the device set forth above and further teaches wherein the Z-sag of at least one surface of at least one of the free form lenses is defined by an Extended XY polynomial (Note that as modified above this limitation is met in light of the 112 rejection above).
Regarding claim 5, Labaziewicz in view of Hou teaches the device set forth above and further teaches wherein the Z-sag of at least one surface of at least one of the free form lenses is defined by a Zernike polynomial (Note that as modified above this limitation is met in light of the 112 rejection above).
Regarding claim 6, Labaziewicz in view of Hou teaches the device set forth above and further teaches wherein the Z-sag of at least one surface of at least one of the free form lenses is defined by one of a group comprising double symmetry, Extended XY Polynomial, and Zernike polynomial (Note that as modified above this limitation is met in light of the 112 rejection above).
Regarding claims 7 and 8, Labaziewicz in view of Hou teaches the device set forth above and further teaches wherein the center lens system comprises at least one Alvarez pair (Note that as modified above this limitation is met in light of the 112 rejection above).
Regarding claims 9 and 10, Labaziewicz in view of Hou teaches the device set forth above and further teaches wherein the center lens system provides optical zoom (Note in the rejection of claim 1 the center lens is cited as zoom lens 3 in Fig. 10C which meets this limitation).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872